Citation Nr: 1326794	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  09-32 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1954 to March 1973.  The Veteran died in August 2008, and his widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant filed a notice of disagreement in December 2008.  A statement of the case was issued in July 2009, and the appellant perfected her appeal the following month.  A supplemental statement of the case was issued in February 2013.  

Additional evidence consisting of lay statements and medical records was submitted following the issuance of the February 2013 supplemental statement of the case, not all of which was accompanied by a written waiver of initial RO consideration.  38 C.F.R. § 20.1304.  However, in light of the remand set forth below, the Board notes that a waiver is not necessary at this point.  

The appellant testified at a Board hearing in July 2013, and a transcript of this hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In service, the Veteran was treated with Cobalt radiation therapy for a seminoma, which resolved.  In addition, his DD Form 214 indicates that he served in Vietnam and is, thus, presumed exposed to herbicides.  

A preliminary review of the record shows that it is incomplete and that further development of the facts under the duty to assist is needed before a decision may be made in this case.  For example, the claims file does not contain evidence of a July 6, 2008, examination by the Veteran's treating physician, during which the appellant asserts that the Veteran was diagnosed with leukemia, a potentially radiogenic or herbicide-related disease.  In addition, the file contains a November 2008 records request response from Portsmouth Naval Medical Center indicating that additional medical records pertaining to the Veteran have been archived and are available through the National Personnel Records Center (NPRC).  There is no evidence that VA requested said records from the NPRC; the RO should attempt to obtain these records.

The Veteran died at home in August 2008.  His death certificate lists polycythemia vera (PCV) as the immediate cause of death, with no other conditions listed as either a cause or contributing factor of death.  In an opinion dated in January 2013, a VA examiner explained that PCV is not related to radiation therapy.  However, in her notice of disagreement, the appellant noted that the death certificate was completed by a hospice physician who: (1) was not fully aware of the Veteran's current medical conditions, (2) did not consult the Veteran's treating physician (who, she states, had recently predicted that the Veteran "could [die] at any time" from an alternative condition), and (3) did not correctly list the cause of death. 

The Veteran's postservice medical records indicate that he had a long history of chronic health problems, to include, inter alia, hypertension, diabetes mellitus, aortic stenosis, venous insufficiency, congestive heart failure, and PCV.  A private medical record dated in May 2008 stated that the Veteran's PCV was "very stable" but that his aortic stenosis was critical.  In June 2008, he was hospitalized for decompensated heart failure.  On remand, a VA clinical opinion is warranted to determine, with reference to the entire claims file, cause of death and whether any of the Veteran's other medical conditions were contributing factors.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC and request the archived 1993 and 2001 medical records of the Veteran from the Portsmouth Naval Medical Center. 

2.  The RO should take appropriate steps to obtain and associate with the claims file the July 6, 2008, private treatment record and any other private records identified by the appellant and not already associated with the claims file.

3.  After the above development is completed, the RO should arrange to have the Veteran's claims file reviewed by a physician to determine whether any of the Veteran's other health conditions (e.g., diabetes mellitus, heart disease) may have contributed to or accelerated his death.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that any such conditions are causally or etiologically related to the Veteran's active service, to include herbicide and Cobalt radiation exposure.   

In formulating an opinion, the VA examiner is asked to consider and comment upon, as necessary: (1) the Veteran's death certificate, (2) his June 2008 hospitalization for congestive heart failure, (3) his May 2008 medical records showing stable PCV, (4) a January 2008 medical record authored by the Veteran's treating physician and suggesting a possible bone marrow biopsy, (5) medical records listing the Veteran's chronic conditions and white blood cell counts, and, if obtained for the record, (6) the July 6, 2008, record from the Veteran's treating physician.   

The VA examiner is provided the following guidance: a principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.

A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death-that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

4.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefits sought on appeal remain denied, the RO must furnish the appellant and her representative with an appropriate supplemental statement of the case and afford the appropriate opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


